Sedgwick, J.,
concurring.
I concur in this decision solely because it seems to be required by the statute, which will admit of no other construction, and the statute was enforced in an early decision of this court Avhich has been subsequently followed. Many courts that adopted such a technical rule in the absence of a controlling statute have since changed their views, and T think have done wisely in so doing. When the defendant is prosecuted by information and not by indictment, a copy of the information is required by our statute to be served upon him before the trial. He is al*524ways represented by counsel; there is nothing secret or hidden in the proceedings taken against him in open court, and if lie goes to trial without objection, and does not ask for any further information as to.the charge against him until after the trial is over, and he has been fully heard upon all matters alleged and urged against him, it seems unreasonable to set aside the whole proceeding upon an immaterial technicality. The court, however, is powerless to remedy the matter. The statute is unequivocal. It says (criminal code, sec. 448) : “The accused shall be arraigned by reading to him the indictment.” This is followed by the provision that, in case of misdemeanor, it may be waived by the accused. This provision, as a part of the same .section, that it may be waived in misdemeanor cases makes it conclusive that the legislature’s intention was that it could not be waived in felony cases, and, although this plain statute was reluctantly enforced by the court many years ago, the legislature is manifestly satisfied with the technical rule which it has established. No change and, so far as I know, no attempt to change the statute has been made. If the statute1 was at all ambiguous, and would admit of any other construction, the court might conclude that a rule more in harmony with the policy of the courts in modem times was intended by the legislature. But as it is, if the court should overturn this rule, it would be the rankest kind of judicial legislation. The decisions of courts in other jurisdictions where the legislature has not decided the matter are of no use in ascertaining the duty of this court-under this statute and those long-standing decisions enforcing it.